Opinion issued November 12, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00750-CV
____________

ZACHRY INDUSTRIAL, INC., Appellant

V.

LAZARO PIMENTEL, Appellee




On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2009-10666




MEMORANDUM  OPINION
          Appellant, Zachry Industrial, Inc. (formerly known as Zachry Construction Co.
and incorrectly sued as Zachry GP Holdings, LLC), has filed an unopposed motion
to dismiss the appeal.  No opinion has issued.  Accordingly, We grant the motion and
dismiss the appeal.  See  Tex. R. App. P. 42.1(a)(1).
          We overrule all other pending motions as moot and direct the Clerk to issue
mandate within 10 days of the date of this opinion. See Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.